Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED DESCRIPTION
1.	Claims 1-28 are pending.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on  02/14/2020, 02/14/2020 and 05/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3.	The drawings filed on 02/14/2020  have been accepted by the Examiner.

Specification
4.	The disclosure is objected to because the use of the trademark “Java”, “Python”, ”Ruby” , “Pascal”, “Fortran”, “Perl”, “Matlab” ,”Erlang”,  have been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5. Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In the claims 1, 16, 28, the term “time stamp associated with each token in the queue” make the claims vague and indefinite. It is not clear from the claim language because the claims do not indicate that is it the input queue or the output queue. 
In the claims 1, 16, 28  The claims recite the limitation  “organize the raw input into a more useful partially processed form”, It is not clear from the claim language that which input is the raw input and which form is the useful form.  The claims do not indicate the definition of “raw” and “ more useful partially processed form” and the current specification does not have the definition. 
Claims 16 and 28 recite the limitation “the streams of input data”.  It is not clear that which data is the stream of input data. The claims recite “stream of data” not streams of input data. 
Claims 2, 18 and 28 recite the terms “minimum input” and “maximum input” and in claims16,  28 “convenient unit of time”.  The term “minimum ” , “maximum”  and “convenient unit of time ” are relative terms which renders the claims indefinite. The terms “maximum”, “minimum” and “convenient unit” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claims 1, 16 and 28 the term “more useful” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


In Claims 12 recites “unlimited length”, claims 14 and claim 27  recite “definitely long” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 7, 23, 27 , the phrase "may accelerate",  and “can have” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 8, the term “effectively allowing” and in claim 27 “usefully employed” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The dependent claims are rejected under the same reason.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of USPAT No10564941. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications claim A method and system comprising: a plurality of agents, each coupled to a sensor, wherein each of the agents receives a data from the sensors; a data bus, coupled to the plurality of agents; and a data processor, coupled to the data bus, wherein the data processor transforms streams of input into streams of output by forming a series of interconnected transductions, each transduction comprises one or more inputs, each given as a reference to at least one of an external data source or a transducer, one or more outputs, each given as a reference either to at least one of an external data sink or a transducer, and for each input, a pattern to be applied to the input, to filter, collect, and organize the raw input into a more useful, partially processed form, and to remove erroneous input, input queue comprising first memory locations in a computer memory, wherein an input queue stores in the first memory locations a first-in, first-out sequence of tokens to be processed and a time stamp associated with each token in the queue indicates a 
The instant claims 2-8 recite the limitation wherein a result of attempting to match an input pattern to an input sequence can have at least three different states, the at least three different states comprising until a minimum input of the input pattern has been matched, the attempt to match will be in a first state, after the minimum input has been matched and before a maximum input has been matched, the attempt to match will be in a second state, after the maximum input has been matched, the attempt to match will be in a third state, the first state is referred to as a "cold" state, the second state is referred to as a "warm" state, and the third state is referred to as a "hot" state, data flows on a push basis from a sensor to an agent, and the data flows on a pull basis by an agent from a sensor when all of the inputs of an agent are at least in the second state and when one or more of the inputs of the sensor are in the third state, and the result of a triggering expression is in the second state, and an agent may accelerate its sensors that are in the second state thus forcing each such sensors to consider its pattern fully matched and thus to become in the third state and to produce its output, thereby effectively allowing the agent to pull data from its sensors, as the patented claims 1 and 19. 
"Omission of element and its function in combination is obvious expedient if the remaininq elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 


Conclusion
7. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
	Herrod (US 6826756)   In a computer system including a central processing unit and a transducer for providing data input to the system ‘data input object and transformed into the common output stream ; It handles one input request at a time and does not handle or queue up multiple input requests; a process for handling input requests for a first-in-first-out (Fifo) input manager. The voice input may be captured by a microphone 212 whose output is digitized by an analog to digital converter
Matsakis  US 7590644  When fed an input data stream, the data translator generates an output data stream by executing the native object code; an XML-encoded data stream according to the transformation definition, wherein the result data is outputted before all of the XML-encoded input data stream has been consumed. converts an input data sequence into an output data sequence, each input symbol is mapped to an output symbol. data segment is an addressable consecutive memory region; If the system is looking for all nodes that match the pattern "a/b/c" in a document; parameter is used directly to find the address of the variable on the 
Kichak;  US 10310896 as input and produce job queue 1310 as output; and task assignor 1312 may utilize job queue 1310 to assign tasks in job flow 1302 to the one or more task executors 1314. In various embodiments, the job flow 1302 may include one or more tasks that are prioritized to produce job queue 1310.  each input in the training data is correlated to a desired output.  transform the input event streams into the output event streams to model, simulate, score, test, predict, etc. based on the continuous query model defined and application to the streamed data. identify patterns or trends in input data;
Bequet US 10331495 one characteristic of the input; and at least one output data graph object that represents an output of the task routine and that includes a visual indication of at least one characteristic of the output; filtering of rows and/or columns based on the values of data items within a specified row or column, and/or reordering of at least a specified subset of data items.
Title: Streaming model transformations by complex event processing, author: I David, published on 2014.
Title: Authoring sensor-based interactions by demonstration with direct manipulation and pattern recognition author:  B Hartmann, published on  2007.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAMELI DAS/Primary Examiner, Art Unit 2196